                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

 In re:                                             Chapter 11

 Gorham Paper and Tissue LLC, et al.,               Lead Case No. 20-12814 (KBO)
                                                    Jointly Administered
                        Debtors.
                                                    Honorable Karen B. Owens

                                   CERTIFICATE OF SERVICE

          I, Leslie B. Spoltore, attorney for Vets Securing America Inc., hereby certify that on

February 8, 2021, a true and correct copy of the foregoing Notice of Appearance and Request for

Service of Notices and Papers in the above captioned case was served electronically upon all

parties scheduled to receive service via the Court’s CM/ECF notification system.



                                                      /s/ Leslie B. Spoltore
                                                      Leslie B. Spoltore (No. 3605)




OMC\4842-0426-5691.v1-2/8/21                    3
